Citation Nr: 1546083	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-18 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for back pain.

2.  Entitlement to service connection for an unspecified skin rash, to include as due to exposure to herbicides.

3.  Entitlement to an initial compensable rating for service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966, and from November 1967 to November 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The February 2009 rating decision, in pertinent part, denied service connection for back pain and for an unspecified skin disorder.  The RO also at that time granted service connection for erectile dysfunction, and assigned a noncompensable rating effective from April 18, 2008.  

A claim seeking service connection for posttraumatic stress disorder (PTSD) was also denied by the RO in February 2009.  After perfecting an appeal as to this decision, the RO later, in April 2015, granted service connection for PTSD.  Therefore, this claim is no longer before the Board for appellate consideration.

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the most recent statement of the case (SOC) was issued in May 2011.  Since that time, many additional pertinent private and VA medical treatment records have been added to the Veteran's electronic Virtual VA file that have yet to be reviewed by the RO or AMC.  These include, but are not limited to, a June 2012 private medical record (showing a diagnosis of low back syndrome), a March 2013 VA psychiatry progress note (includes a finding of chronic lower back pain), a May 2014 VA primary care note (showing findings of psoriasis), a May 2014 VA primary care walk in note (revealing examination findings of spinal and paraspinal lumbar spine tenderness, with muscle spasms and decreased range of motion in all planes), a July 2014 VA dermatology consult note (including a diagnosis of psoriasis plaques on the arms, legs and back), and a September 2014 VA primary care note (indicating medication use for treatment of psoriasis plaques).

Under 38 C.F.R. § 19.31 (2015), a supplemental SOC (SSOC) must be furnished to the claimant when additional pertinent evidence is received after a SOC or the most recent SSOC has been issued.  See also 38 U.S.C.A. § 7105 (West 2002).  As these requirements have not been satisfied, and as the Veteran has not waived initial consideration of this evidence by the agency of original jurisdiction (see 38 C.F.R. § 20.1304  (2014)), a remand is required in order to ensure due process to the appellant.  In other words, since an adequate SSOC that addresses all of the pertinent evidence concerning the instant issues has not been provided to the Veteran, the claims must be returned to the AOJ so that such a document may be issued to the Veteran (and his accredited representative).

The Veteran also contends that his service-connected erectile dysfunction should be compensably rated.  The Veteran was provided with VA prostate cancer examinations in September 2013 and May 2015.  Like the above-cited evidence, these reports have not been considered by either the RO or the AMC.  Significantly, these examinations only noted that the Veteran has erectile dysfunction secondary to treatment related to his service-connected prostate cancer.  The examiners did not document the results of any physical examination of the Veteran's penis or discuss whether the Veteran's erectile dysfunction was manifested by penile deformity.  Such findings are needed to adequately rate this disorder.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Acknowledging that entitlement to special monthly compensation (SMC ) based on loss of use of a creative organ under 38 U.S.C. § 1114(k) (West 2014) has been awarded (see October 2010 RO rating decision), the Board nevertheless finds that the VA examinations provided to the Veteran are inadequate to evaluate the current severity of the Veteran's service-connected erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA genitourinary examination to assess the current severity of his service-connected erectile dysfunction.  All indicated tests and studies shall be conducted.  All records in the VBMS system must be made available to the examiner, and the examiner must specify in the examination report that the VBMS electronic claims file has been reviewed.  The examiner should document the current severity of the Veteran's erectile dysfunction and any and all manifestations thereof, to include loss of erectile power and penile deformity.

The examiner should indicate the extent to which any deformity of the penis is caused by the Veteran's underlying erectile dysfunction disability or service-connected prostate cancer.

The examiner must provide an explanation for any opinion provided.  The Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions regarding the severity of his erectile dysfunction.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide an explanation for doing so.

2.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the ordered development has been conducted and completed in full.  In particular, the AOJ should determine whether the responding medical professional responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2015).

3.  After completion of the foregoing, the AOJ should adjudicate the issues on appeal.  In adjudicating these matters, the AOJ must review all evidence associated with the record, including that associated with the record subsequent to the issuance of the May 2011 SOC.  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

